    Case 2:20-cv-13056-SRC-CLW Document 6 Filed 10/15/20 Page 1 of 2 PageID: 38




                           UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY

    CHAMBERS OF                                                                 SENATOR FRANK R. LAUTENBERG BUILDING
                                                                              UNITED STATES COURTHOUSE AND POST OFFICE
STANLEY R. CHESLER
                                                                                       NEWARK, N.J. 07101-0999
       JUDGE
                                                                                            (973) 645-3136



                                                                  LETTER OPINION AND ORDER

    October 15, 2020

    Travis B. Martindale-Jarvis, Esq.
    Law Office of Swartz Swidler, LLC
    1101 Kings Highway North, Suite 402
    Cherry Hill, New Jersey 08034

                    Re:    Ralph Jones and Philip Pietrafeso v. Hesp Solar, et al.
                           Civil Action No. 20-13056

    Dear Counsel:

    The Court has received your letter dated October 13, 2020 responding to the Court’s September
    24, 2020 Order to Show Cause, as well as Plaintiffs’ First Amended Complaint. Based on the
    information provided in the Amended Complaint, the Court currently remains unsatisfied that
    federal subject matter jurisdiction exists under 28 U.S.C. § 1332. To assert diversity jurisdiction
    under 28 U.S.C. § 1332, the amount in controversy must exceed $75,000, exclusive of interest
    and costs, and there must be complete diversity. For complete diversity to exist, all plaintiffs
    must be citizens of a different state or states than all defendants. Strawbridge v. Curtiss, 3 Cranch
    267, 2 L.Ed. 435 (1806). While the Amended Complaint properly pleads the citizenship of
    Plaintiffs and Defendant Grohman, it lacks information regarding the citizenship of the members
    of Defendant Hesp Solar, a limited liability company. Under Zambelli Fireworks Mfg. Co., Inc.
    v. Wood, 592 F.3d 412, 420 (3d Cir. 2010), the Third Circuit explained that, for the purposes of
    diversity jurisdiction, the citizenship of a limited liability company includes the citizenship of all
    its members. As such, to properly plead diversity jurisdiction, Plaintiffs’ Amended Complaint
    must allege that none of the members of Defendant Hesp Solar are citizens of the same state as
    Plaintiffs. Plaintiffs are hereby notified that they will have until October 26, 2020 to cure this
    deficiency by filing a Second Amended Complaint with the requisite information. It is hereby
    ORDERED that if such Amended Complaint fails to cure the deficiency, the case is to be
    dismissed.

    Very truly yours,

      s/ Stanley R. Chesler
    STANLEY R. CHESLER
    United States District Judge



                                                      1
Case 2:20-cv-13056-SRC-CLW Document 6 Filed 10/15/20 Page 2 of 2 PageID: 39




cc:   Clerk
      All parties




                                     2
